DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 3/29/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hermann et al., U.S. Patent Application Publication No.: 2016/0358072 (Hereinafter “Hermann”), and further in view of Shekhar et al., U.S. Patent Application Publication No.: 2021/0224332 (Hereinafter “Shekhar”). 
Regarding claim 1, Hermann teaches, a computer-implemented method, the method comprising:
obtaining a table comprising a plurality of entries, wherein each entry corresponds to a particular column and particular row of the table (Hermann [0025 – 0027]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122. … The answer selection subsystem 130 determines the answer to the question using the token scores 122. In particular, the answer selection subsystem 130 determines the highest-scoring token type and outputs a token of that token type as the answer to the question.);
identifying one or more of the entries in the table that correspond to a target answer of a natural language query (Hermann [0022]:  In particular, the reading comprehension neural network system 100 selects the answer using a reader neural network 110, a selection neural network 120, and an answer selection subsystem 130.);
generating an intermediate representation of the table comprising the rows corresponding to the identified one or more entries (Hermann [0073 – 0074]:  The system generates one or more questions about the document from the summary text (step 604). In particular, the system can generate a question from a piece of summary text by converting the summary text into a Cloze form question by replacing an entity in the summary text with a placeholder. The answer to the Cloze form question is then the entity that was replaced with the placeholder. The system determines, for each question, coreferents in the document for entity references in the question using a coreference system (step 606).), 
Hermann does not clearly teach, wherein the intermediate representation masks each of the identified one or more entries; However, Shekhar [0018] teaches, “The systems and methods described herein enable encoding of questions and answers in a way that connects the questions and answers to elements of the chart, and generates masks for these elements. Therefore, embodiments of the disclosure can provide a connection between the answers and elements of the charts to enable reasoning about the answers.” and 
generating a set of natural language question and answer pairs based on the intermediate representation (Shekhar [0083]: In some cases, encoded question-answer pairs and chart images are used to train the attention network. The chart images are pre-processed using, for example, Resnet-152 encoding. The encoding may be concatenated with the output of the LSTM layer of question encoding, and fed to the SAN.); 
wherein the method is carried out by at least one computing device (Shekhar [0120]: computing devices).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hermann et al. to the Shekhar’s system by adding the feature of masks. The references (Hermann and Shekhar) teach features that are analogous art and they are directed to the same field of endeavor, such as Q&A data. Ordinary skilled artisan would have been motivated to do so to provide Hermann’s system with enhanced data. (See Shekhar [Abstract], [0018], [0083], [0120]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the computer-implemented method of claim 1, comprising:
using the set of natural language question and answer pairs to train a machine learning model (Shekhar [0044]: “According to various embodiments, the machine learning components of a question answering server 110 may be trained using a data set such as the FigureQA, visual question answering (VQA) or data visualization question answering (DVQA) training sets. In another embodiment, machine learning components may be trained using a novel training set such as a Locate, Encode & Attend for Figure Question Answering (LEAF-QA) dataset.”)
Regarding claim 3, the computer-implemented method of claim 1, comprising:
providing access to the set of natural language question and answer pairs to at least one user via an application programming interface (Shekhar [0019]: “Embodiments of the disclosure use “rare words” from a known vocabulary to answer a query about words that appear in a chart. Unknown words in the query may be replaced with the rare words prior to inputting the query into a machine learning model. This method leverages the fact that in many charts, the semantic meaning of words in the chart elements is not as important as the relationships between the elements for answering questions about the chart. Thus, replacing query text with arbitrary rare words can enable processing of the text with machine learning models that utilize a vector representation of words based on a known vocabulary, but without restricting query text to that vocabulary.”).
Regarding claim 4, the computer-implemented method of claim 1, comprising:
obtaining feedback from the user comprising at least one of (Hermann [0083]: Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser.): 
one or more additional natural language question and answer pairs and one or more edits to at least one of the generated natural language question and answer pairs; and updating the set of natural language pairs based at least in part on the feedback (Hermann [0063]: The system updates a current document representation for each question token (step 504). That is, the system iterates through the question tokens, e.g., in the forward order, and, during each iteration, updates the document representation.). 
Regarding claim 5, the computer-implemented method of claim 1, wherein generating the intermediate representation of the table comprises:
generating a row embedding for each of the rows that corresponds to the identified one or more entries (Hermann [0025]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122.);
Regarding claim 6, the computer-implemented method of claim 5, wherein the intermediate representation comprises a bidirectional encoder representations from transformers (BERT) representation (Hermann [0077]: Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.).
Regarding claim 7, the computer-implemented method of claim 1, wherein generating the intermediate representation comprises:
generating a logical form for each of the rows that correspond to the identified one or more entries (Hermann [0025]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122.).
Regarding claim 8, the computer-implemented method of claim 7, wherein said generating the intermediate representation of the table comprises:
applying a back-translation process to create a machine translator for translating between natural language and a given logical form (Hermann [0008]: “Reading comprehension neural networks can be trained to effectively read real documents and answer complex questions with minimal prior knowledge of language structure. A trained reading comprehension neural network can achieve a higher accuracy on question answering and semantic analysis tasks as compared to state-of-the-art natural language processing systems, and can do so without any specific encoding of the document or query structure. A large scale training data set can be generated for training the reading comprehension neural networks.”).
Regarding claim 9, the computer-implemented method of claim 1, wherein software is provided as a service in a cloud environment (Hermann [0085]: The computing system can include clients and servers. A client and server are generally remote from each other and typically interact through a communication network. The relationship of client and server arises by virtue of computer programs running on the respective computers and having a client-server relationship to each other.). 

Regarding claim 10, Hermann teaches, a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computing device to cause the computing device to:
obtain a table comprising a plurality of entries, wherein each entry corresponds to a particular column and particular row of the table (Hermann [0025 – 0027]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122. … The answer selection subsystem 130 determines the answer to the question using the token scores 122. In particular, the answer selection subsystem 130 determines the highest-scoring token type and outputs a token of that token type as the answer to the question.);
identify one or more of the entries in the table that correspond to a target answer of a natural language query (Hermann [0022]:  In particular, the reading comprehension neural network system 100 selects the answer using a reader neural network 110, a selection neural network 120, and an answer selection subsystem 130.);
generate an intermediate representation of the table comprising the rows corresponding to the identified one or more entries (Hermann [0073 – 0074]:  The system generates one or more questions about the document from the summary text (step 604). In particular, the system can generate a question from a piece of summary text by converting the summary text into a Cloze form question by replacing an entity in the summary text with a placeholder. The answer to the Cloze form question is then the entity that was replaced with the placeholder. The system determines, for each question, coreferents in the document for entity references in the question using a coreference system (step 606).), 
Hermann does not clearly teach, wherein the intermediate representation masks each of the identified one or more entries; However, Shekhar [0018] teaches, “The systems and methods described herein enable encoding of questions and answers in a way that connects the questions and answers to elements of the chart, and generates masks for these elements. Therefore, embodiments of the disclosure can provide a connection between the answers and elements of the charts to enable reasoning about the answers.” and
generate a set of natural language question and answer pairs based on the intermediate representation. (Shekhar [0083]: In some cases, encoded question-answer pairs and chart images are used to train the attention network. The chart images are pre-processed using, for example, Resnet-152 encoding. The encoding may be concatenated with the output of the LSTM layer of question encoding, and fed to the SAN.); 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hermann et al. to the Shekhar’s system by adding the feature of masks. The references (Hermann and Shekhar) teach features that are analogous art and they are directed to the same field of endeavor, such as Q&A data. Ordinary skilled artisan would have been motivated to do so to provide Hermann’s system with enhanced data. (See Shekhar [Abstract], [0018], [0083], [0120]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 11, the computer program product of claim 10, wherein the program code is executable by the computing device to cause the computing device to:
using the set of natural language question and answer pairs to train a machine learning model (Shekhar [0044]: “According to various embodiments, the machine learning components of a question answering server 110 may be trained using a data set such as the FigureQA, visual question answering (VQA) or data visualization question answering (DVQA) training sets. In another embodiment, machine learning components may be trained using a novel training set such as a Locate, Encode & Attend for Figure Question Answering (LEAF-QA) dataset.”).
Regarding claim 12, the computer program product of claim 10, wherein the program code is executable by the computing device to cause the computing device to:
provide access to the set of natural language question and answer pairs to at least one user via an application programming interface (Shekhar [0019]: “Embodiments of the disclosure use “rare words” from a known vocabulary to answer a query about words that appear in a chart. Unknown words in the query may be replaced with the rare words prior to inputting the query into a machine learning model. This method leverages the fact that in many charts, the semantic meaning of words in the chart elements is not as important as the relationships between the elements for answering questions about the chart. Thus, replacing query text with arbitrary rare words can enable processing of the text with machine learning models that utilize a vector representation of words based on a known vocabulary, but without restricting query text to that vocabulary.”).
Regarding claim 13, the computer program product of claim 10, wherein the program code is executable by the computing device to cause the computing device to:
obtain feedback from the user comprising at least one of (Hermann [0083]: Other kinds of devices can be used to provide for interaction with a user as well; for example, feedback provided to the user can be any form of sensory feedback, e.g., visual feedback, auditory feedback, or tactile feedback; and input from the user can be received in any form, including acoustic, speech, or tactile input. In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser.):
one or more additional natural language question and answer pairs and one or more edits to at least one of the generated natural language question and answer pairs; and update the set of natural language pairs based at least in part on the feedback (Hermann [0063]: The system updates a current document representation for each question token (step 504). That is, the system iterates through the question tokens, e.g., in the forward order, and, during each iteration, updates the document representation.). 
Regarding claim 14, the computer program product of claim 10, wherein generating the intermediate representation of the table comprises:
generating a row embedding for each of the rows that corresponds to the identified one or more entries (Hermann [0025]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122.).
Regarding claim 15, the computer program product of claim 14, wherein the intermediate representation comprises a bidirectional encoder representations from transformers (BERT) representation (Hermann [0077]: Alternatively or in addition, the program instructions can be encoded on an artificially-generated propagated signal, e.g., a machine-generated electrical, optical, or electromagnetic signal, that is generated to encode information for transmission to suitable receiver apparatus for execution by a data processing apparatus.).
Regarding claim 16, the computer program product of claim 10, wherein generating the intermediate representation comprises:
generating a logical form for each of the rows that correspond to the identified one or more entries (Hermann [0025]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122.).
Regarding claim 17, the computer program product of claim 16, wherein said generating the intermediate representation of the table comprises:
applying a back-translation process to create a machine translator for translating between natural language and a given logical form (Hermann [0008]: “Reading comprehension neural networks can be trained to effectively read real documents and answer complex questions with minimal prior knowledge of language structure. A trained reading comprehension neural network can achieve a higher accuracy on question answering and semantic analysis tasks as compared to state-of-the-art natural language processing systems, and can do so without any specific encoding of the document or query structure. A large scale training data set can be generated for training the reading comprehension neural networks.”).
Regarding claim 18, Hermann teaches, a system comprising:
a memory configured to store program instructions; and a processor operatively coupled to the memory to execute the program instructions to ():
obtain a table comprising a plurality of entries, wherein each entry corresponds to a particular column and particular row of the table (Hermann [0025 – 0027]: In some implementations, the selection neural network 120 is a single neural network layer that multiplies the joint representation by a weight matrix that includes a respective row for each of the multiple token types and then applies a function, e.g., the exponential function, element-wise to the resulting vector to generate the token scores 122. … The answer selection subsystem 130 determines the answer to the question using the token scores 122. In particular, the answer selection subsystem 130 determines the highest-scoring token type and outputs a token of that token type as the answer to the question.);
identify one or more of the entries in the table that correspond to a target answer of a natural language query (Hermann [0022]:  In particular, the reading comprehension neural network system 100 selects the answer using a reader neural network 110, a selection neural network 120, and an answer selection subsystem 130.);
generate an intermediate representation of the table comprising the rows corresponding to the identified one or more entries (Hermann [0073 – 0074]:  The system generates one or more questions about the document from the summary text (step 604). In particular, the system can generate a question from a piece of summary text by converting the summary text into a Cloze form question by replacing an entity in the summary text with a placeholder. The answer to the Cloze form question is then the entity that was replaced with the placeholder. The system determines, for each question, coreferents in the document for entity references in the question using a coreference system (step 606).), 
Hermann does not clearly teach, wherein the intermediate representation masks each of the identified one or more entries; However, Shekhar [0018] teaches, “The systems and methods described herein enable encoding of questions and answers in a way that connects the questions and answers to elements of the chart, and generates masks for these elements. Therefore, embodiments of the disclosure can provide a connection between the answers and elements of the charts to enable reasoning about the answers.” and 
generate a set of natural language question and answer pairs based on the intermediate representation (Shekhar [0083]: In some cases, encoded question-answer pairs and chart images are used to train the attention network. The chart images are pre-processed using, for example, Resnet-152 encoding. The encoding may be concatenated with the output of the LSTM layer of question encoding, and fed to the SAN.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Hermann et al. to the Shekhar’s system by adding the feature of masks. The references (Hermann and Shekhar) teach features that are analogous art and they are directed to the same field of endeavor, such as Q&A data. Ordinary skilled artisan would have been motivated to do so to provide Hermann’s system with enhanced data. (See Shekhar [Abstract], [0018], [0083], [0120]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 19, the system of claim 18, wherein the processor is operatively coupled to the memory to execute the program instructions to:
use the set of natural language question and answer pairs to train a machine learning model (Shekhar [0044]: “According to various embodiments, the machine learning components of a question answering server 110 may be trained using a data set such as the FigureQA, visual question answering (VQA) or data visualization question answering (DVQA) training sets. In another embodiment, machine learning components may be trained using a novel training set such as a Locate, Encode & Attend for Figure Question Answering (LEAF-QA) dataset.”).
Regarding claim 20, the system of claim 18, wherein the processor is operatively coupled to the memory to execute the program instructions to:
provide access to the set of natural language question and answer pairs to at least one user via an application programming interface (Shekhar [0019]: “Embodiments of the disclosure use “rare words” from a known vocabulary to answer a query about words that appear in a chart. Unknown words in the query may be replaced with the rare words prior to inputting the query into a machine learning model. This method leverages the fact that in many charts, the semantic meaning of words in the chart elements is not as important as the relationships between the elements for answering questions about the chart. Thus, replacing query text with arbitrary rare words can enable processing of the text with machine learning models that utilize a vector representation of words based on a known vocabulary, but without restricting query text to that vocabulary.”).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Stubley, US 2016/0179934, Question Answering from structured and unstructured data sources
MacLeod, US 2018/0150607, Synthetic Ground Truth Expansion
Galitsky, US 2021/0342548, Discourse Parsing
Colgrove, US 2021/0334206, Optimized Inline Deduplication
Pike, US 2021/0303557, Database Query and Visualization system
Johnson, US 2021/0082425, Reduced Training for dialog systems using a database
Burgess, US 2020/0243174, System and Method for healthcare document management
Boston, 2016/0180217, Question Answering with entailment analysis

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571) 270-0236.  The examiner can normally be reached on MON – FRI: 8AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154